Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 20, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00551-CV



                   IN RE STATE FARM LLOYDS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-61039

                       MEMORANDUM OPINION
      Relator State Farm Lloyds filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this court to order the Honorable Mike D. Miller, Judge of the 11th
District Court in Harris County, Texas, to set aside his order dated June 24, 2013,
entered in trial court cause number 2010-61039, styled Candelario and Maria
Fuentes v. State Farm Lloyds. Relator claims that the trial court abused its
discretion in compelling production of irrelevant and burdensome discovery and it
has no adequate remedy by appeal.

      Relator also filed a motion for a temporary stay of the trial court’s order. See
Tex. R. App. P. 52.8(b), 52.10. On June 27, 2013, this court granted the motion
and issued a stay of the June 24, 2013, order pending our consideration of this
proceeding.

      On August 5, 2013, the parties advised this court that the underlying case
has been tried to a verdict, rendering this proceeding moot. Accordingly, our stay
order is vacated and we order this proceeding dismissed as moot.

                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                          2